EXHIBIT 10.1

FIFTH AMENDED AND RESTATED SECURED PROMISSORY NOTE

(For Revolving Line of Credit, Advances and Guaranteed Obligations)

$3,000,000

April 29, 2011

Los Angeles, California     

For Value Received, the undersigned MyMedicalRecords, Inc. (formerly
mymedicalrecords.com, Inc.), a Delaware corporation ("Borrower") and a
wholly-owned subsidiary of MMRGlobal, Inc. (formerly MMR Information Systems,
Inc., formerly Favrille, Inc.), a Delaware corporation ("Parent"), promises to
pay to the order of The RHL Group, Inc., a California corporation ("Lender"),
the sum of up to Three Million Dollars ($3,000,000) (sometimes referred to as a
"Reserve Line of Credit" herein), on a revolving basis, with interest from the
date of disbursement on the Unpaid Balance, as that term is used herein, and
defined below, from time to time outstanding. Capitalized terms used herein
without definition shall, unless otherwise indicated, have the meanings given to
such terms in the Security Agreement dated July 31, 2007, which grants certain
security interests in the Collateral owned by Borrower, as therein defined.
Borrower and Lender agree that the terms of this Firth Amended and Restated
Secured Promissory Note ("Fifth Amended Note") apply to the increased Reserve
Line of Credit.

This Fifth Amended Note is intended to update and amend that certain Secured
Promissory Note (the "Original Note") dated July 30, 2007, as amended by the
Amended and Restated Secured Promissory Note (the "First Amended Note"), dated
August 23, 2007, and as further amended by the Second Amended and Restate
Secured Promissory Note (the "Second Amended Note") dated August 1, 2008, which
was modified by the Allonge dated January 27, 2009 (the "Allonge"), which notes
were approved by the Borrower's Board of Directors by resolutions dated July 23,
2007, August 30, 2007 and June 2, 2008, respectively, which was further amended
by the Third Amended and Restated Secured Promissory Note dated April 29, 2009
and further amended by the Fourth Amended and Restated Secured Promissory Note
dated April 29, 2010. As stated therein, the Original Note, the First Amended
Note, the Second Amended Note, the Third Amended Note and the Fourth Amended
Note provided for increases, if necessary, in the amount of the Reserve Line of
Credit, and the terms of the Security Agreement entered into on July 31, 2007
provide for that agreement to apply to advances in excess of the therein stated
"Amount". The terms of the Security Agreement shall be deemed to apply to, and a
security interest is hereby granted to the Lender, for all advances made, under
this Fifth Amended Note to the same extent, validity, security and priority as
to advances under the Original Note, the First Amended Note, the Second Amended
Note, the Third Amended Note and the Fourth Amended Note.

The original of the First Amended Note, Second Amended Note, Third Amended Note,
including the Allonge, and Fourth Amended Note have been marked as "superseded".
If and only if the Fifth Amended Note is deemed unenforceable, or if the
Security Agreement is, for any reason, deemed not to apply to the Fifth Amended
Note, then the terms of the Fourth Amended Note, (or the Third Amended Note or
the Second Amended Note including the Allonge, or the First Amended Note or the
Original Note, as the case may be and if necessary) shall be deemed reinstated
to the extent necessary to: (a) repay the advances of the Lender, and (b)
provide for security to the Lender.

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 1 of 6     



The term "Unpaid Balance" shall mean all of the following: (a) the funds
actually lent to the Borrower, including interest, fees, and costs thereon
(which includes reasonable legal expenses of Lender in connection with this
Fifth Amended Note) ; (b) any funds paid or advanced for the benefit of the
Borrower at the request of Borrower to third parties, including charges made on
the Lender's credit or charge cards, or credit or charge cards for which Lender
is liable (exclusive of interest on such charges) ("Credit Card Advances") on or
after July 23, 2007, (c) subject to the last sentence of this paragraph, any
amounts guaranteed by the Lender at the request of Borrower, for which the
guarantees are still outstanding (including personal guarantees of Robert H.
Lorsch as approved by the Board of Directors), (d) unpaid consulting fees,
salary or expenses accrued or owed to Lender. However, any amounts guaranteed by
the Lender and unpaid consulting fees shall not be included in the $3,000,000
Reserve Line of Credit limit.

The entire Unpaid Balance shall be due and payable at the end of each calendar
month, provided however, that if the Borrower is not otherwise in default under
the Original Note, the First Amended Note, the Second Amended Note, the Third
Amended Note, the Fourth Amended Note or this Fifth Amended Note or the Security
Agreement entered into on or about July 31, 2007, the Reserve Line of Credit
shall continue in existence for the next succeeding month, and payment of the
full Unpaid Balance shall be similarly deferred. However, notwithstanding any
other provision in this Note: (1) the obligation to pay interest on a monthly
basis, and the obligation to pay the Credit Card Advances, if any, shall
continue to be due and payable on a monthly basis, and (b) unless otherwise
agreed in writing by Lender, the entire unpaid balance shall be due and owing,
without extension, April 29, 2012 (the "Final Maturity Date").

The monthly payment shall not include any interest for amounts guaranteed by the
Lender unless the Lender has performed on the guarantee, whether by payment or
otherwise, except that on the Final Maturity Date the Borrower must pay all
amounts due, including payment in full of the amount of any still then
outstanding guarantees (which latter amount shall be placed in a trust account
pending payment by the Borrower of the guaranteed obligation (and subsequent
release of the funds back to the Borrower) or payment to the guaranteed party in
accordance with any agreement between the Lender and the guaranteed party.)

Upon the occurrence of an Event of Default, as defined in this Note or the
Security Agreement, the Final Maturity Date shall be accelerated without further
action by the Lender.

Interest shall accrue at the rate equal to the lesser of 10% per annum or the
maximum rate allowed under the California Constitution. Said rate shall continue
in effect for the entire period of the Reserve Line of Credit up to the Final
Maturity Date. At no time shall the interest rate, and fees, if applicable,
exceed the maximum rate chargeable by law.

Borrower acknowledges and agrees that the Unpaid Balance is presently due and
owing, that the Unpaid Balance is $1,398,283 as of April 29, 2011, which amount
includes the $200,000 Loan Origination Fee due immediately upon signing, and
that there are no defenses, at law or in equity, to the amount due under this
Note as of the date of the execution of this Note.

Borrower and Parent understand that Lender is charging, in addition to interest,
a "Loan Origination Fee" as described above. The Loan Origination Fee is payable
to Lender on the date

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 2 of 6     



of this Fifth Amended Note. The Loan Origination Fee shall be $200,000 (which
amount is included above). Such amount shall be used to exercise warrants that
the Lender owns in the Company at the sole option of the Borrower. In addition,
Lender will receive, concurrently with the execution of this Fifth Amended Note,
2,796,566 warrants to acquire shares of Parent's common stock at an exercise
price of $0.051 per share which represents two warrants per dollar outstanding
on the Note as of the renewal date. Such warrants shall be fully vested and be
exercisable in cash or in a cashless exercise at any time prior to their fourth
anniversary of issuance, and which shall be non-transferrable without the
consent of Parent, which consent is not to be unreasonably withheld.

All payments on this Note are payable at, and all writings respecting the
warrants shall be sent to, Lender's accountant at the following address, with a
copy to Borrower: Anderson Financial, 12021 Wilshire Blvd., Suite 866, Los
Angeles, California 90025, Attn: Marilyn Anderson, and RHL Group, PO Box 17034,
Beverly Hills, CA 90210, or at such other place as the Lender or any other
holder hereof shall notify Borrower in writing.

All payments received by the Lender on this Note may be applied by Lender as
follows: first, to the payment of all fees and expenses owed under this Note or
the Security Agreement dated July 31, 2007; second, to the payment of accrued
and unpaid interest then due and owing; and third, to principal.

This Note may be prepaid in whole or in part, without penalty. In the event of
partial prepayments, the prepayments and proceeds shall be applied as described
in the just preceding paragraph.

Notwithstanding anything else in this Agreement, the entire Unpaid Balance shall
be due and owing, without extension on the occurrence of any of the following,
unless otherwise agreed by Lender in writing: (a) a change in ownership or
control of Borrower in an amount equal to or greater than 1/3 of outstanding
voting stock; (b) a transfer of at least 1/3 of the assets of Borrower; (c) a
change in the composition of Borrower's Board of Directors, Officers and/or
senior management which is not approved by Lender; (d) Parent or Borrower shall
first be the subject of a case pending in any United States Bankruptcy Court;
(e) Parent or Borrower shall suffer the appointment of a receiver appointed in
any state or federal court action, or other proceeding; (f) Parent or Borrower
shall be the subject of any writ of attachment or writ of execution; (g) Parent
or Borrower shall not be in full compliance with all of its covenants in prior
agreements by June 30, 2011; (h) Parent and Borrower shall fall out of
compliance with its covenants on and after June 30,2011; (i) Borrower shall have
less than $200,000 in cash in its bank accounts or such other amount as
necessary to maintain operations through the subsequent thirty (30) days on and
after June 30, 2011; or (j) Borrower and Parent shall not timely pay any
obligations due respecting payroll and all associated payroll taxes at any time
during the term of the Note. Notwithstanding the foregoing sentence, Lender
hereby expressly waives, both now and in the future, any Default or Event of
Default under this Note and the Security Agreement that arises from or is
related to the Closing (as that term is defined in the Agreement and Plan of
Merger and Reorganization dated November 8, 2008 by and among Borrower, Parent
and a wholly- owned merger subsidiary of Parent (the "Merger Agreement") and the
consummation of the transactions described in the Merger Agreement.

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 3 of 6     



The Security Agreement relating to the Original Note, and the AMENDED NOTE, the
Second Amended Note, the Third Amended Note, The Fourth Amended Note, or this
Fifth Amended Note shall jointly be referred to as the "Loan Documents".

Upon the happening of any failure to make any payment under the Loan Documents,
or any other "Event of Default" as defined in the Security Agreement, Lender may
at its option declare the entire unpaid balance of this Note, together with
interest accrued thereon, to be immediately due and payable. Upon receiving
notice of Default, Borrower will have 15 calendar days to cure such Event of
Default. In the event the Borrower fails to cure the default, the Lender may
proceed to exercise any rights or remedies that it may have under any of the
Loan Documents or under this Note or such other rights and remedies which,
subject to the provisions of this Note and Loan Documents, the Lender may have
at law, equity or otherwise. In the event of such acceleration, Borrower may
discharge its obligations to the Lender by paying the unpaid balance hereof as
of the date of such payment, plus accrued interest and fees, in the manner set
forth above.

Upon an Event of Default (as defined in the Security Agreement), the interest
rate hereunder shall be computed as the higher of: (a) the highest rate then
allowed by law, or (b) the rate described herein.

After default, in addition to principal and accrued interest, the Lender shall
be entitled to collect all costs of collection, including, but not limited to,
reasonable attorneys' fees incurred in connection with any of the lender's
reasonable collection efforts, whether or not suit on this Note is filed, and
all such costs and expenses shall be payable on demand.

No failure on the part of the Lender or other holder hereof to exercise any
right or remedy hereunder, whether before or after the happening of a default,
shall constitute a waiver thereof, and no waiver of any past default shall
constitute waiver of any future default or of any other default. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, or
acceptance of a past due installment or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter, or shall be deemed to be a novation of this Note or as a
reinstatement of the debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which Lender may have, whether by the laws of the State of
California, by agreement or otherwise, and Borrower and each endorser or
guarantor hereby expressly waives the benefit of any statute or rule of law or
equity which would produce a result contrary to or in conflict with the
foregoing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom such agreement is sought to be
enforced.

Borrower and each endorser or guarantor of this Note hereby waives presentment,
protest, demand, and diligence, notice of dishonor and notice of nonpayment.

All agreements between Borrower and Lender, whether now existing or hereafter
arising, and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid to Lender of the holder
hereof, or collected by Lender or such holder for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, or for the

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 4 of 6     



payment or performance of any covenant or obligation contained herein, or in any
other document pertaining to the indebtedness evidenced hereby, exceed the
maximum amount permissible under governing usury laws as applicable in this
transaction, If, under any circumstances whatsoever, fulfillment of any
provision hereof or of the Loan Documents or any other documents, at the time
performance of such provision shall be due, shall involve exceeding the limit of
validity prescribed by law for this transaction, then the obligation to be
fulfilled shall be reduced to the limit of such validity; and if under any
circumstances Lender or other holder hereof shall ever receive an amount deemed
interest by applicable law, which would exceed the highest lawful rate allowed
for this transaction, such amount that would be excessive interest under
governing laws as applicable to this transaction shall be applied to the
reduction of the principal amount owing hereunder and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
and such other indebtedness, the excess shall be deemed to have been a payment
made by mistake and shall be refunded to Borrower or to any other person making
such payment on Borrower's behalf. All sums paid or agreed to be paid to the
holder hereto for the use, forbearance or detention of the indebtedness of
Borrower evidenced hereby, outstanding from time to time shall, to the extent
permitted by governing law, and to the extent necessary to preclude exceeding
the limit of validity prescribed by law as applicable to this transaction, shall
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of this Note until payment in full of the loan evidenced hereby so
that the actual rate of interest on account of such indebtedness is uniform
throughout the term hereof. The terms and provisions of this paragraph shall
control and supersede every other provision of all agreements between Borrower,
and endorser or guarantor and Lender.

This Note shall be governed by and construed under the laws of the State of
California applicable to contracts made and to be performed entirely in that
State without regard to the principles thereof regarding conflict of laws.
Borrower and each endorser or guarantor hereby submits to personal jurisdiction
in said State for the enforcement of Borrower's obligations hereunder, and
waives any and all personal rights under the law of the other state to object to
jurisdiction within such State for the purposes of litigation to enforce such
obligations of Borrower. In the event such litigation is commenced, Borrower
agrees that service of process may be made and personal jurisdiction over
Borrower obtained, by service of a copy of the summons, complaint and other
pleadings required to commence such litigation upon Borrower's appointed agent
for service of process in such state with a copy to:

Ingrid Safranek
MyMedicalRecords, Inc.
4401 Wilshire Blvd., Suite 200
Los Angeles, CA 90010

The holder of this note shall be entitled, without limitation, to all of the
rights and remedies of the Lender under the Loan Agreements with respect to this
Note. In the event of any conflict between the terms and conditions of the
Security Agreement and those of this Note, the terms and conditions of this Note
shall control. The obligations of Borrower pursuant to this Note are secured by
the Security Agreement.

Borrower represents that it has obtained all of the corporate authority
necessary to execute this Note.

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 5 of 6     



IN WITNESS WHEREOF, Borrower has executed this instrument by its duly authorized
signatories as of the date first above written

MyMedicalRecords, Inc., a Delaware corporation ("Borrower")

Name: Ingrid Safranek

Title: CFO



Signature: /s/ Ingrid Safranek

Date: May 24, 2011

For limited purposes of agreement to pay the Loan Origination Fee,
MMRGlobal, Inc., a Delaware corporation ("Parent")

Name: Ingrid Safranek

Title: CFO



Signature: /s/ Ingrid Safranek

Date: May 24, 2011

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 6 of 6     

